Citation Nr: 9911059	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for numbness of the 
forearm and fingers of the right hand.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League





INTRODUCTION

The veteran had active service from April 1985 to January 
1989.  This matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in New 
Orleans, Louisiana (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran had bilateral pes planus prior to service.

2.  The veteran's preexisting bilateral pes planus did not 
increase in severity during his active duty service.

3.  There is no medical evidence showing a nexus between 
numbness of the forearm and fingers of the right hand, a 
right elbow disability, and a back disability and service.


CONCLUSIONS OF LAW

1.  Preexisting bilateral pes planus was not aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1111, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1998).

2.  The claims of entitlement to service connection for 
numbness of the forearm and fingers of the right hand, a 
right elbow disability, and a back disability are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's enlistment examination revealed that the 
veteran had pes planus that was asymptomatic.  The veteran 
gave a history of an episode of gastritis 4 years previously.  
No other service medical records were available.  

Subsequent to service discharge, a VA outpatient treatment 
record dated in 1989 reported complaints of bilateral foot 
pain when working.  Physical examination found bilateral pes 
planus valgus, flexible, nontender.  The diagnosis was pes 
planus valgus.  The veteran was prescribed bilateral arch 
supports for his work boots.

The veteran was provided a VA examination in July 1993.  He 
stated that he had pes planus prior to service entrance and 
did not receive treatment for this disorder during his tour 
of duty.  He noted that in 1987, he hurt his elbow and was 
seen by medics; x-rays were not taken.  He further noted that 
in 1988, he fell and hurt his back, although he did not seek 
treatment at that time.  Thereafter in 1989, the veteran 
stated that he went to the medics for a recurrent backache 
and was prescribed analgesics; x-rays were not taken.  The 
veteran complained of pain in his right elbow and numbness 
from the right lateral elbow area down to the right wrist 
that involved the 4th and 5th digits.  

On physical examination, there was good flexion and extension 
of the elbows without discomfort. There was good movement of 
the arms with the palms of the hands being placed together in 
front of the torso, above the head, and behind the back.  
Mild left scapula discomfort was noted when placing the palms 
together behind the back.  The veteran could stand erect, 
bend over, and touch his toes. without discomfort.  The 
patellar reflex was II to III/V, bilaterally.  The Achilles 
reflex was II/V, bilaterally.  Babinski's were negative, 
bilaterally.  Position sensation was present in both large 
toes.  There was good vibratory sensation in both large toes, 
as well as in both 5th digits of the hands.  Pedal edema of 
the feet was not shown, and good pedal pulses, bilaterally, 
were shown.  X-rays of the right elbow, right wrist, and 
lumbosacral spine were reported as "not too remarkable."  
The diagnoses included recurrent trauma and right ulnar 
neuropathy "related to basketball in the U.S. Marine Corps 
and also trauma as a construction worker."  Also included 
were lumbar traumatic fibromyositis, and history of bilateral 
sciatica; and history of pes planus, with a history of a 
waiver secured so he could enlist in the U.S. Marines despite 
his flat feet.

Analysis

This case was remanded by a decision of the Board dated in 
July 1996 for further development of the claims of 
entitlement for service connection.  The veteran was 
requested to report for VA examinations in August 1996 and 
July 1997, but failed to report as scheduled.  The Board 
points out in this regard that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.326 (1998).  When entitlement to 
a benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (1998). 

I.  Pes Planus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that if the veteran's disability is properly 
found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1998).  Furthermore, 38 C.F.R. § 3.306(b) provides 
that in such cases, as to veterans of wartime service, clear 
and unmistakable evidence (obvious and manifest) is required 
to rebut the presumption of aggravation during service.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  The Court has held 
that intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Rather, the 
underlying condition must have worsened.  Id.

In this case, the veteran did not have wartime service.  
There is no evidence that the veteran's preexisting pes 
planus underwent an increase while in service.  Although it 
appears that the veteran's complete service medical records 
are not available, the veteran has stated that although he 
had a problem with his feet during basic training, he did not 
receive treatment for his pes planus while in service.  
Although a VA outpatient treatment record in 1989 found pes 
planus, the VA examination in 1993 diagnosed pes planus, by 
history only.  There is no evidence demonstrating that the 
veteran's preexisting pes planus underwent an increase during 
military service, and was aggravated thereby. As aggravation 
of the veteran's preexisting flat feet while in service has 
not been shown, the veteran's claim for entitlement to 
service connection for bilateral pes planus is denied.  

II.  Numbness of the Forearm and Fingers of the Right Hand, 
Right Elbow Disability, And A Back Disability

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

For the reasons discussed below, the Board finds that the 
veteran's claims for entitlement to service connection for 
numbness of the forearm and fingers of the right hand, a 
right elbow disability, and a back disability are not well 
grounded.  Although the RO did not specifically state that it 
denied the veteran's claims on the basis that they were not 
well grounded, the Board concludes that this was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 
Vet.App 384 (1995) (en banc) (when the Board decision 
disallowed a claim on the merits where the Court finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal on these issues because the 
claims are not well grounded is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

The veteran contends that he injured his right elbow and back 
while in service.  The veteran is competent to establish the 
occurrence of an injury.  However, his statements are not 
competent evidence to establish the etiology of his current 
complaints.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current complaints are the result of 
any injury while in service.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  In this regard, the VA examiner in 1993, noted 
that there was recurrent trauma and right ulnar neuropathy 
"related to basketball in the U.S. Marine Corps and also 
trauma as a construction worker." This is simply the 
veteran's recitation of his history, and does not establish 
in any way a relationship between service and any current 
disorder.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  Such evidence cannot enjoy the presumption of 
truthfulness, because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet.App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The Board finds that this is evidence of 
this sort, that is, transcriptions of lay history unenhanced 
by any medical comment by the examiner.  

As such, there is no competent medical evidence on file 
linking the veteran's current right elbow, right ulnar 
neuropathy, and back disorder to service or to any incident 
therein, despite the veteran's assertions that such a causal 
relationship exists.  As there is no competent evidence that 
provides the required nexus between military service and the 
current right elbow, right ulnar neuropathy, and back 
disorder, entitlement to service connection for numbness of 
the forearm and fingers of the right hand, a right elbow 
disability, and a back disorder is not warranted.  See Caluza 
v. Brown, 7 Vet.App. 498 (1995).


ORDER

The claims of entitlement to service connection for pes 
planus, numbness of the forearm and fingers of the right 
hand, a right elbow disability, and a back disability are 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals





 

